Citation Nr: 1821885	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis, to include as secondary to service-connected prostatitis.

2.  Entitlement to an initial compensable disability rating for service-connected prostatitis.

3.  Entitlement to an initial compensable disability rating for service-connected degenerative disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.  

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal was certified to the Board by the RO in St. Petersburg, Florida.

This case was previously remanded by the Board for additional development in January 2015 and May 2017.  The requested development has been completed; and the appeal has been returned to the Board for additional review.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has ever had nephrolithiasis.

2.  Throughout the pendency of this appeal, the Veteran's prostatitis has not required long-term drug therapy, one-to-two hospitalizations per year or intermittent intensive management resulting as a result of a urinary tract infection; nor is there evidence of voiding dysfunction that has required the wearing of absorbent materials that has had to be changed at any point throughout the day.

3.  Throughout the pendency of this appeal, the Veteran's degenerative disease of the lumbar spine has been manifested by normal range of motion with and without pain, without evidence of muscle spasms, guarding or functional loss due to pain. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for nephrolithiasis have not been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

2.  The criteria for an initial compensable disability rating for service-connected prostatitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.115, Diagnostic Code 7527 (2017).  

3.  The criteria for an initial compensable disability rating for service-connected degenerative disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for Nephrolithiasis

The Veteran seeks service connection for	 nephrolithiasis.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection will be presumed for certain chronic diseases, such as caculi of the kidney, if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Chronic diseases listed in 38 C.F.R. § 3.309(a) may also be service-connected based upon the theory of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Turning to the evidence in this case, the initial question that the Board must address is whether the Veteran has ever had nephrolithiasis (i.e., kidney stone disease; kidney/renal calculi).  In this regard, the Board observes that the Veteran was diagnosed as having recurrent nephrolithiasis during a February 2009 VA examination.  However, a close review of the February 2009 examination report reveals that there was no objective evidence upon which the diagnosis of recurrent nephrolithiasis was based.  There is no indication in the 2009 examination report that the examining doctor had access or reviewed any of the Veteran's service medical records.  Rather, the doctor who diagnosed the Veteran did so exclusively based upon the Veteran's statements that he had a history of recurrent kidney stones that passed while urinating; and that he had not required surgery.  

If the February 2009 doctor had reviewed the Veteran's service medical records, he would have discovered that although the Veteran believed that he had kidney stones in 2006, he was never actually diagnosed with a kidney condition or kidney stones. See also June 2017 VA examination report, p. 3 (in providing a medical history, the Veteran reported that "they [his service medical providers] didn't say they saw a kidney stone . . . but I passed it . . I felt it. . ").  Service medical records dated in March 2006 and April 2006 show that the Veteran received medical treatment for hematuria and right flank pain.  Because service medical personnel suspected nephrolithiasis, they performed a CT scan (computed tomography) of the kidneys and abdomen that showed no nephroliths, ureteroliths, stones or other renal abnormalities.  

Although the Veteran also reported that he passed a kidney stone in 2007, he bases his opinion on his having hematuria and painful urination.  The Veteran stated that he did not seek medical care in 2007 for his hematuria/painful urination.  As such, there is no medical evidence either confirming or rebutting the Veteran's lay opinion that he passed a kidney stone in 2007.  For the record, the Veteran himself has reported that he has not had a "kidney stone" since 2007. 
    
Additional evidence against a diagnosis of nephrolithiasis during the appeal period includes VA examination reports dated in May 2015 and June 2017.  Prior to these examinations, the Veteran's claims file was reviewed.  Viewing the examination reports in conjunction with one another essentially reflects the findings that there is no objective evidence that the Veteran has ever actually had a kidney condition, kidney stones, or nephrolithiasis during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In this case, the Board finds after reviewing all of the evidence that even though the Veteran was diagnosed with recurrent nephrolithiasis in 2009, the diagnosis was incorrect as it was based entirely on subjective lay statements, without consideration of the Veteran's service medical records, post-service medical records, or other objective medical evidence showing no disability.  In other words, the clinical evidence of record showing no recurrent nephrolithiasis at any time during the appeal period outweighs the 2009 examiner's finding that the Veteran had nephrolithiasis.  Again, the examiner's diagnosis was based solely upon the medical history provided by the Veteran and is not consistent with the other evidence of record.  

Although the Board does not doubt the Veteran's credibility in terms of his belief that he has had kidney stones in the past and that he currently has nephrolithiasis (see August 2012 VA Form-9), the objective evidence does not support his assertions; and nephrolithiasis is not a medical condition that can be diagnosed based upon lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; and service connection must be denied.

Overview of Increased Rating Claims 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment manifest by weakened movement, excess fatigability, or incoordination.  

Lastly, the Board observes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Increased (Compensable) Rating for Prostatitis

The Veteran seeks a compensable disability rating for his service-connected prostatitis.  His disability is rated under Diagnostic Code 7527.  Diagnostic Code 7527 rates prostate gland injuries, infections, hypertrophy and postoperative residuals as urinary tract infection or voiding dysfunction, whichever is predominant.  To be assigned a compensable (10 percent) disability rating for a urinary tract infection, the evidence must show long-term drug therapy, one-to-two hospitalizations per year and/or requiring intermittent intensive management.  To be assigned a compensable (20 percent) rating for voiding dysfunction, there must be evidence of requiring the wearing of absorbent materials which must be changed less than 2 times per day.  

In this case, the evidence shows that the Veteran has been diagnosed with prostatitis, and it has been responsive to conservative treatment.  There is no evidence of urinary incontinence, frequency, or obstruction of urinary tract infections.  The Veteran has not been shown to have voiding dysfunction, renal dysfunction, or residual complications.  See VA examination reports dated in July 2009, May 2015, and June 2017.  During a June 2017 VA examination, the Veteran was diagnosed as having acute and transitory prostatitis in 2006, status post-treatment; resolved with no residuals.  A review of his post-service medical records fails to reveal that he has been receiving any current medical treatment associated with his service-connected prostatitis.  Thus, it appears that the Veteran does not currently have a diagnosis of an active prostatitis condition.  

Because the Veteran's prostatitis is asymptomatic, there is no evidence of the Veteran having urinary tract infections or voiding dysfunction during the appeal period.  In light of this lack of evidence, the request for an increased rating for prostatitis must be denied.    

Increased (Compensable) Rating for Degenerative Disease of the Lumbar Spine 

For the record, although the Veteran's back disability has been service-connected as degenerative disease of the lumbar spine, the preponderance of the evidence reveals that the Veteran does not, in fact, have degenerative disc disease or degenerative joint disease of the lumbar spine.  See VA examination reports dated in May 2015 and June 2017.  It appears the Veteran was diagnosed with the degenerative condition during a February 2009 VA examination based upon subjective reports of back pain and an April 2006 in-service x-ray that apparently showed mild disc space narrowing at L1-2, despite the fact that x-rays taken of the Veteran's lumbar spine as part of his February 2009 exam showed his lumbar vertabra, disc spaces, facet joints, and sacroiliac joints were all normal.  The radiologist's ultimate impression was that the Veteran had a normal exam.  See February 2009 VA examination report; June 2009 rating decision.  

In May 2015, the Veteran was diagnosed with a lumbosacral strain; and his back disability has been rated pursuant to Diagnostic Code 5237 (lumbosacral or cervical strain).  The Veteran was specifically not diagnosed with degenerative arthritis of the spine during his May 2015 VA examination; and a June 2017 VA examiner stated in her report that it was unclear to her how the Veteran's diagnosis of degenerative disease of the lumbar spine was determined because her examination and records review revealed no evidence of a degenerative condition of the lumbar spine.  Although the general rating criteria for his service-connected back disability does not change based upon the specific lumbar spine diagnosis, the Board notes the distinction in diagnosis because the Rating Schedule provides the potential assignment of a 10 percent rating for disabilities involving degenerative arthritis pursuant to Diagnostic Code 5003.  As the evidence is clear that the Veteran does not actually have a degenerative disease of the lumbar spine, Diagnostic Code 5003 is not applicable in this case.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  To be assigned a compensable (10 percent) rating under this code, the evidence must show, with or without symptoms such as pain, stiffness or aching, forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is greater than 235 degrees, or there is evidence of muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  

During the February 2009 examination referenced above, the Veteran reported that he experienced back pain with some radiation.  He denied incapacitation and functional impatient.  Physical examination of the thoracolumbar spine showed no presence of pain on movement, muscle spasm, or tenderness.  The Veteran's range of motion was normal, with flexion to 90 degrees, extension to 30 degrees right and left, lateral flexion to 30 degrees and right and left rotation to 30 degrees.  Joint function was not further limited by pain, weakness, lack of endurance, fatigue or incoordination after repetitive use.  

A May 2015 medical examination also revealed a normal range of motion with flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion. The examiner found no guarding or muscle spasm; nor did the Veteran report flare-ups of back pain.  The examiner also noted no functional loss of range of motion due to pain. 

Lastly, the Veteran was afforded a VA examination in June 2017.  At that time, he again was found to have normal range of motion.  There was no evidence of pain with weight-bearing or with non-weight bearing.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  No neurological abnormalities were found.  There was no pain noted with passive range of motion.  No flare-ups were reported.  The Veteran was ultimately diagnosed as having a normal back examination without evidence of any radiologic abnormality on available imaging, but with subjective reports of acute and transitory back pain.  

The Veteran's post-service medical records that reflect occasional references to back tenderness, but also reflect his consistent denial of back pain.  Following review of the evidence of record, it is clear that the Veteran's service-connected back symptomatology does not meet the requirements for the assignment of a 10 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  Although there are notations of the Veteran having some back pain, the most probative evidence in the claims file reveals that he does not experience any functional loss as a result of pain.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim; and his appeal as to this issue must also be denied.   

Because the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not applicable.  


ORDER

Service connection for nephrolithiasis, to include as secondary to service-connected prostatitis, is denied.

A compensable disability rating for service-connected prostatitis is denied.

A compensable disability rating for service-connected degenerative disease of the lumbar spine is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


